UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7729


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GREGORY M. ELLIOTT, SR., a/k/a Gregory Mondell Elliott,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cr-00097-RAJ-JEB-1)


Submitted:   April 19, 2011                     Decided:   May 10, 2011


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory M. Elliott, Sr., Appellant Pro Se.       Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gregory M. Elliott, Sr., appeals the district court’s

orders denying his motion for sentence reduction under 18 U.S.C.

§ 3582(c)(2) (2006) and his motion for reconsideration.                      We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                       United

States v. Elliott, No. 2:07-cr-00097-RAJ-JEB-1 (E.D. Va. July

15,   2009;    filed    Nov. 18,   2010       &   entered   Nov. 19, 2010).       We

dispense      with     oral   argument    because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2